i          i         i                                                                  i      i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00034-CR

                                          Mark C. PETERSON,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                         From the County Court at Law No. 7, Bexar County, Texas
                                         Trial Court No. 983845
                               Honorable Monica Guerrero, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 5, 2008

AFFIRMED

           A jury found Mark C. Peterson, defendant, guilty of assault-bodily injury, and the trial court

assessed punishment.

           Defendant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.

Counsel concludes that the appeal is without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). Defendant was informed of his right to review the record. Counsel
                                                                                                           04-08-00034-CR

provided defendant with a copy of the brief and advised him of his right to file a pro se brief.

Defendant did not file a pro se brief.

         After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate

counsel’s motion to withdraw.1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                                   Sandee Bryan Marion, Justice

DO NOT PUBLISH




         1
          … No substitute counsel will be appointed. See In re Schulman, 252 S.W .3d 403, 408 n.22 (Tex. Crim. App.
2008). Should defendant wish to seek further review of this case by the Texas Court of Criminal Appeals, defendant
must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that is overruled by this court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review must
be filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest of
the filings in this case. See T EX . R. A PP . P. 68.3. Any petition for discretionary review must comply with the
requirements of Texas Rules of Appellate Procedure 68.4.

                                                             -2-